Citation Nr: 0823120	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  05-32 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
heart disability, to include as secondary to a service-
connected disability.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran had active service from May 1952 to April 1956, 
and from February 1960 to September 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Providence, Rhode Island, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In May 2008, the veteran was afforded a hearing before John 
J. Crowley, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  


FINDINGS OF FACT

1.  In an unappealed decision, dated in March 2004, the RO 
denied a claim for service connection for a heart condition.

2.  The evidence received since the RO's March 2004 decision, 
which denied service connection for a heart condition, which 
was not previously of record, and which is not cumulative of 
other evidence of record, raises a reasonable possibility of 
substantiating the claim.  

3.  The veteran does not have a heart disability that was 
caused or aggravated by his service, or by a service-
connected disability.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's March 2004 decision, which denied a claim for service 
connection for a heart condition; the claim for service 
connection for a heart disability is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2007).  

2.  A heart disability was not caused or aggravated by 
service, or by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2007); Allen v. 
Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision, dated in March 2004, the RO denied a 
claim for service connection for a heart condition, to 
include as secondary to service-connected disability.  In 
that decision, the RO determined that a heart disorder was 
not shown to be related to service, or to a service-connected 
disability.  See 38 C.F.R. §§ 3.303, 3.310.  There was no 
appeal, and the RO's decision became final.  See 38 U.S.C.A. 
§ 7105(c) (West 2002).  

In July 2004, the veteran filed to reopen the claim.  In 
January 2005, the RO reopened the claim and denied it on the 
merits, after determining that a heart disorder was not shown 
to be related to service or to a service-connected 
disability.  

Regardless of the determination reached by the RO, the Board 
must find that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996).  

The veteran's claim to reopen was received at the RO after 
August 29, 2001.  For claims filed on and after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Importantly for this case, for the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

The most recent and final denial of this claim was in March 
2004.  Therefore, the Board must determine if new and 
material evidence has been submitted since that time.  See 38 
U.S.C.A. § 5108.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The evidence of record in March 2004 included the veteran's 
service medical records, which did not show any treatment for 
heart symptoms, or a diagnosis of a heart condition.  All of 
the service examination reports, the most recent of which was 
dated in December 1963, showed that his heart was clinically 
evaluated as normal.  

The post-service medical evidence included VA and non-VA 
reports, dated between 1994 and 2003.  This evidence included 
a report from L.S.M.C., M.D., dated in May 1994, which noted 
a history of myocardial infarction in 1993, and contained an 
impression noting CAD (coronary artery disease), a positive 
family history of CAD, and anxiety.  Reports from Northside 
Hospital and Heart Institute (NHHI), dated in 2000, showed 
that he was noted to have a history of a myocardial 
infarction in about 1992, with current diagnoses of coronary 
artery disease, and that in March 2000, he underwent a 
quintuple coronary artery bypass grafting (CABG).  Reports 
from Morton Plant Hospital, dated in 2000, showed that he 
developed a "postoperative depression," for which he was 
hospitalized for about four days.  His final Axis I diagnosis 
was major depressive disorder, severe and recurrent, without 
psychosis.  His Axis IV diagnosis was "chronic medical 
problems."  

Reports from the Cape Cod Hospital (CCH), dated in May 2000, 
also showed treatment for psychiatric symptoms for about nine 
days, and noted that the veteran reported that he had felt 
depressed since his heart surgery in March 2000, "but it 
came on gradually."  

A VA psychiatric examination report, dated in May 2003, 
contained a diagnosis of severe recurrent depression.  

VA progress notes, dated between 1999 and 2002, showed that 
the veteran was noted to have disorders that included an 
anxiety disorder, a heart condition, and 
hypercholesterolemia.  

At the time of the RO's March 2004 decision, there was no 
competent evidence to show that the veteran had a heart 
disorder that was caused or aggravated by service, or by a 
service-connected disability.  

Evidence received since the March 2004 decision includes VA 
and non-VA reports, dated between 1994 and 2007.  This 
evidence includes a statement from Dr. L.S.M.C., dated in 
June 2004, which states, in part:

He does relate significant stress while 
in the military.  Whether his lifestyle, 
dietary regimen, and stress issues of 
that era could have played a role in his 
subsequent development of coronary 
disease is speculative but certainly 
cannot be excluded.  

In addition, a note from B.P., M.D., dated in July 2005, 
states, "[The veteran] was under significant stress from 
military service.  More than likely this contributed to 
subsequent heart disease and depression."  

In December 2004, the veteran was afforded a VA examination.  
The report of that examination notes a history of myocardial 
infarction in 1992, with treatment that included an 
angioplasty times two, and CABG times five vessels in 2000.  

A VA examination report, dated in October 2007, notes that 
the veteran has coronary artery disease, cardiomyopathy 
status post CABG times five vessels, and status post inferior 
myocardial infarction in 2000.  

This evidence, which was not of record at the time of the 
March 2004 decision, is not cumulative, and is "new" within 
the meaning of 38 C.F.R. § 3.156.  The Board also finds that 
this evidence is material.  In particular, the submitted 
evidence contains competent evidence to show that the veteran 
may have a heart condition that is related to his service.  
The Board therefore finds that the submitted evidence raises 
a reasonable possibility of substantiating the claim, and the 
claim is therefore reopened.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  See 38 C.F.R. 
§ 3.303(d).  Service connection may also be granted for 
certain diseases, to include cardiovascular-renal disease, 
and hypertension, when they are manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  

In light of the RO's actions in this case, the Board sees no 
prejudice in proceeding with this case on the merits. 

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2007).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Veterans Claims Court's decision in Allen v. 
Principi, 7 Vet. App. 439 (1995), which addressed the subject 
of the granting of service connection for the aggravation of 
a nonservice-connected condition by a service-connected 
condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The 
existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c).  Under the revised section 3.310(b), the 
regulation provides that:

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the extent 
of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level. 

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310(b)).

The Board finds no prejudice to the veteran in evaluating the 
secondary service connection claim under either the old or 
new criteria, which came in effect in October 2006 to address 
the Allen decision.  The Board has reviewed this case under 
both Allen and the old and new criteria.  See generally, 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 
7-2003, 69 Fed. Reg. 25179 (2004).  

With regard to service connection on a direct basis, the 
veteran was not treated for cardiovascular symptoms, to 
include hypertension, during service, which ended in 1964.  
The earliest medical evidence of a heart disorder is dated in 
1992, which is about 27 years after separation from service.  
This lengthy period without treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  

Although the Board has considered the statements of Dr. B.P. 
and Dr. L.M.S.C., the probative value of these statements is 
greatly lessened by the fact that they are not shown to have 
been based on a review of the veteran's claims file.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion include 
the thoroughness and detail of the opinion).  

In addition, Dr. L.S.M.C.'s opinion is vague and speculative 
by its own terms (merely stating that whether various aspects 
of his service "could have played a role" in his subsequent 
development of coronary disease "is speculative but 
certainly cannot be excluded ").  In this regard, the Board 
does not dispute the fact that the service connected 
condition "could have" played a role in the nonservice 
connected disorder.  The critical question is whether or not 
the two disorders are, in fact, connected.  A medical 
statement that one disorder "could have" caused another 
problem is of highly limited, if any, probative value in this 
case. 

Neither of these statements is accompanied by a citation to 
clinical findings during service or thereafter, nor do either 
of them include a discussion of other risk factors for heart 
disease, or the 27-year gap between separation from service 
and the first indication of a heart disorder.   In this 
regard, the veteran does not appear to have ever claimed that 
he had heart symptoms during service (see e.g., transcript of 
veteran's hearing , held in August 2007) and he does not 
appear to directly contend that he has had a heart problem 
since service, undermining the doctor's statements. 

Even if his recent testimony and statements could be read as 
claiming a continuity of symptomatology since service, such 
history would be contradicted by the separation examination, 
and medical records in the decades immediately after service, 
which show no complaints or findings referable to a heart 
disorder.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 
(Fed. Cir. 2006) (holding Board is obligated to, and fully 
justified in, determining whether lay testimony is credible 
in and of itself, because of conflicting statements, and that 
the Board may weigh the absence of contemporary medical 
evidence against lay statements).  Furthermore, both these 
statements are outweighed by the highly probative opinion of 
the October 2007 VA examiner, who concluded that the etiology 
of the veteran's coronary artery disease was his 
hypertension.  

Finally, there is no medical evidence to show that 
cardiovascular-renal disease, or hypertension, was manifest 
to a compensable degree within one year of separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim on a direct basis, and that the claim must be 
denied.  

The veteran's primary argument is that he has a heart 
disorder that is secondary to his service-connected 
depression.  In this regard, the Board finds that the opinion 
in the October 2007 VA examination report is highly probative 
evidence against the claim.  Specifically, the examiner 
stated that, with respect to the veteran's claim of coronary 
artery disease being secondary to his depression, that the 
veteran had "plenty of well-established risk factors for 
coronary artery disease."  The examiner specifically 
mentioned hypertension and elevated glucose (which he 
indicated may be an indicator of early stage diabetes).  The 
examiner stated that the veteran's hypertension was probably 
the main reason for his coronary artery disease, and that 
there was evidence of cerebral artery disease, which was a 
reflection of generalized arteriosclerosis and was internally 
related to his hyperlipidemia and hypertension.  

The examiner further concluded that the veteran's depression 
did not aggravate his coronary artery disease.  The examiner 
explained that his depression was "quite stable," well-
controlled, and that indicated that he was watching his diet 
and exercising, and that his depression "is in no way 
aggravating his ability to take care of his coronary artery 
disease."  This report indicates that it was based on a 
review of the veteran's claims files, and it shows that the 
examiner concluded that the veteran's heart disorder is not 
related to his service-connected depression.  There is no 
contrary, competent opinion of record.  

In reaching this decision, the Board has considered the 
examiner's statements in the December 2004 VA examination 
report, in which the examiner stated:

Based on a review of the veteran's 
medical records it would certainly seem 
possible that the veteran's cardiac 
condition could very well be aggravated 
or worsened by his service-connected 
major depressive disorder.  I can find no 
evidence that the depressive disorder was 
causally related to the coronary artery 
disease; however, this certainly could be 
an aggravating factor.  It would have to 
be stated the aggravation of the 
veteran's cardiac condition by his 
depressive disorder certainly could not 
be conclusively established and this is 
more speculative.  

Once again, the fact that one disability "could" cause 
anther problem is not in dispute and is, therefore, of no 
probative value in this case.  The critical question before 
the Board is whether it is at least as likely as not that one 
problem has created or aggravated another problem.  Regarding 
this critical question, the Board finds that the statement 
above has no probative value. 

This statement is vague and speculative by its own terms, and 
the Board finds that, when read in context, this statement 
comes so far from providing a definite causal connection, and 
is so speculative, that it does not warrant a change in the 
Board's determination.  See Lee v. Brown, 10 Vet. App. 336 
(1997); see also Perman v. Brown, 5 Vet. App. 237, 241 (1993) 
(holding that where a physician is unable to provide a 
definite causal connection, the opinion on that issue 
constitutes "what may be characterized as 'non-evidence'").  

The Board finds that post-service treatment records, as a 
whole, would indicate no connection between the two problems, 
providing evidence against this claim.  Other problems are 
clearly indicated to be the cause of the service connected 
condition.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
service connection for a heart disorder is not warranted 
under 38 C.F.R. § 3.310 or Allen v. Brown, 7 Vet. App. 439 
(1995).  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Unlike varicose veins under Barr, or a dislocated shoulder 
under Jandreau, the issue on appeal is based on the 
contention that a heart disability was caused or aggravated 
by service many years ago or by a service-connected 
disability (depression), and this is not a contention capable 
of lay diagnosis.  See Espiritu; Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007).    

Furthermore, when the medical record is considered (which 
indicates that the veteran's heart condition is not related 
to his service, or to a service-connected disability, and is 
instead related to other factors such as hypertension), the 
Board finds that the medical evidence outweighs the veteran's 
contention that he has a heart condition that is related to 
his service, or to a service-connected disability.  

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)." This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In letters, dated in August 2004, and January 2008, the 
veteran was notified of the information and evidence needed 
to substantiate and complete the claim.  The August 2004 VCAA 
notice complied with the requirement that the notice must 
precede the adjudication.   

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claim has been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims file.   The RO has obtained the 
veteran's available service medical records, as well as VA 
and non-VA medical records.   The veteran has been afforded 
an examination and an etiological opinion has been obtained.

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

ORDER

New and material evidence has been presented to reopen a 
claim of entitlement to service connection for a heart 
disability

Service connection for a heart disability is denied.   


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


